Citation Nr: 1233288	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for the service-connected lumbar spine degenerative joint disease.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected hypertension.

3.  Entitlement to service connection for left leg arthritis.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for cholesterol imbalance.

6.  Entitlement to service connection for chronic pancreatitis.

7.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus.

8.  Entitlement to service connection for diabetes mellitus.

9.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hiatal hernia.  

10.  Entitlement to service connection for hiatal hernia.

11.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected hypertension.

12.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected hypertension.

13.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include as secondary to the service-connected lumbar spine degenerative joint disease and hypertension.


REPRESENTATION

Veteran represented by:  Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2011 rating decisions of the RO.

In a January 2011 written statement, the Veteran claimed that his psychiatric condition was secondary to his service-connected hypertension.  The issue has been rephrased to reflect the scope of the claim on the title page accordingly.

In a June 2011 rating decision, the RO granted service connection for radiculopathy of the right lower extremity and assigned a 10 percent rating effective on October 30, 2009.

The Veteran was represented by the Military Order Purple Heart (MOPH).  However, the organization withdrew its representation in January 2012.

In July 2012, the Veteran raised the issue of special monthly compensation based on the need for regular aid and attendance or at the housebound rate, as indicated on page 6 of the hearing transcript these matters are referred to the RO for appropriate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of increased ratings for the service-connected low back disability and hypertension, the reopened claims of service connection for diabetes mellitus and a hiatal hernia, and the claims of service connection for arthritis of the left leg and gout are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO previously denied the Veteran's claim of service connection for diabetes mellitus in a November 2002 rating decision; He was notified of the rating action and apprised of his appellate right, but did not timely appeal.

2.  The evidence received since the November 2002 rating decision is neither cumulative in nature nor repetitive of the facts previously addressed and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus.

3.  The RO previously denied the Veteran's claim of service connection for a hiatal hernia in an August 1999 rating decision; he was notified of this rating action and apprised of his appellate rights, but did not timely appeal.

4.  The evidence received since the August 1999 rating decision is neither cumulative in nature nor repetitive of the facts previously addressed and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for a hiatal hernia.

5.  The claimed cholesterol imbalance is not considered to be a disability for VA compensation purposes.

6.  The Veteran is not shown to have manifested complaints or findings referable to pancreatitis, erectile dysfunction and sleep apnea in service or for many years thereafter.

7.  The currently demonstrated chronic pancreatitis, erectile dysfunction and sleep apnea are not shown to be due to an event or incident of the Veteran's extensive active service or to have been caused or aggravated by a service-connected disability.  

8.  The currently demonstrated depressive disorder is shown as likely as not to be due to the service-connected low back disability.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

2.  New and material evidence has been received to reopen the claim of service connection for a hiatal hernia.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

3.  The Veteran's claim of service connection for a cholesterol imbalance must be denied by operation of law.  38 U.S.C.A. §§ 101(16), 105(a), 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The Veteran's disability manifested by erectile dysfunction is not due to disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2011).  

5.  The Veteran's disability manifested by sleep apnea is not due to disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2011).  

6.  The Veteran's disability manifested by chronic pancreatitis is not due to disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2011).  

7.  By extending the benefit of the doubt in favor of the Veteran, his disability manifested by a depressive disorder is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

With regard to the Veteran's diabetes mellitus and hiatal hernia claims, the Board reopens and remands these claims, as discussed more fully below.  As such, no discussion of VA's duties to notify and assist is necessary for these issues at this time since any error in notice or assistance is harmless.

With regard to sleep apnea, pancreatitis, erectile dysfunction, and cholesterol imbalance, June 2006, July 2006, June 2008, January 2009, and November 2010 letters explained the evidence necessary to substantiate the claims for service connection.  

A March 2006 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

The letters were provided to the Veteran prior to the initial adjudication of the claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Although the subsequent letters were provided after the unfavorable AOJ decision, the timing errors were effectively "cured" when the Veteran was provided additional notice with subsequent readjuiciation and given the opportunity to participate effectively in the adjudication of these claims.  

Thus, a prejudicial error in the timing or the content of VCAA notice has not been established as any defect was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

VA has a duty to assist Veterans in obtaining evidence necessary to substantiate a claim.  The claims file contains incomplete service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, VA examinations, testimony, written statements, and private treatment records.  

The attempts to obtain the Veteran's complete STRs have been unsuccessful.  (See December 2006 Formal Finding).  

In cases where the Veteran's STRs are, through no fault of his own, unavailable, a heightened duty exists to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service medical records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  

The Veteran underwent VA examinations in March 2011 for sleep apnea and erectile dysfunction.  The VA examinations were thorough in nature and adequate for the purposes of deciding these claims.  

The report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion with an explanation that was consistent with the evidence of record.  

Although the Veteran was not afforded a VA examination for pancreatitis, the medical statements in the VA treatment records may be accepted as adequate reports of examination, without further VA examination, because they provide evidentiary information that speaks directly to the subjective complaints, the objective findings found on evaluation, diagnostic assessments, and a medical opinion.  38 C.F.R. §3.326 (2011).

Further, the Veteran testimony focused on the elements necessary to substantiate his claims and, through this testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can adjudicate the claim based on the current record.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal other than he had future appointments for treatment of sleep apnea at Texas Temple University, as indicated on page 23 of the hearing transcript.  These future treatment records, if any,  merely show continued treatment and are cumulative evidence.  

The Veteran did not indicate at the hearing that he would receive a nexus opinion from the medical doctor at these future appointments.  He has been given ample opportunity to present evidence and argument in support of his claims.  In fact, he responded in January 2011 that he had no more evidence to submit.  

Accordingly, all relevant evidence necessary for an informed disposition of the Veteran's appeal as to these issues has been obtained.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


New and Material Evidence

The RO denied the Veteran's claims of service connection for diabetes mellitus and hiatal hernia in November 2002 and August 1999 rating decisions, respectively.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decisions consisted of the March 1988 separation examination, the VA Outpatient Clinic treatment records from May 1988 to November 1998; the William Beaumont Medical Center dated from December 1998 to January 1999; and an April 2002 VA examination report.  These disabilities were denied because of lack of nexus to service.

The evidence added to the record since the August 1999 and November 2002 rating decisions includes copies of relevant private and VA treatment records and the lay statements and testimony of the Veteran.

At the June 2012 hearing, the Veteran testified that he had a hiatal hernia in 1998 and diagnosed within one year of leaving service.  

The Veteran also testified that he was diagnosed with diabetes mellitus in 1995 that was caused by the stress and worry of military service and had led him to pass out twice in service.  (See Hearing Transcript pp. 16, 18, 19).

The Veteran's hearing testimony specifically relates to unestablished facts necessary to substantiate these claims and raises a reasonable possibility of substantiating the claims.  Since the evidence is both new and material, the claims of service connection for diabetes mellitus and a hiatal hernia are reopened.


Service Connection-In General

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  

First, the Board must determine whether the evidence comes from a "competent" source.  

The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a) (1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2011).  VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  

However, a continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).


Cholesterol Imbalance

The Veteran is seeking service connection for a disability manifested by a cholesterol imbalance.

VA awards service connection for "disabilities."  See, e.g., 38 U.S.C.A. § 1110 (West 2002).  The term "disability," as contemplated by VA regulation, contemplates impairment of earning capacity.  See 38 C.F.R. § 4.1 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, the Veteran claims that he developed a cholesterol imbalance during his extensive period of active service.

There is nothing in law or fact to suggest that a cholesterol imbalance diminishes earning capacity.  

Thus, a cholesterol imbalance cannot properly be considered a "disability" for purposes of VA benefits.  Cf. Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).

The threshold requirement for service connection is competent medical evidence of the current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A cholesterol imbalance is not deemed to be a disability according to VA standards.

In sum, as a cholesterol imbalance is not a disability within the meaning of the law for the grant of compensation benefits.  Accordingly, on this record, the claim of service connection must be denied.


Pancreatitis, Erectile Dysfunction, and Sleep Apnea

The Veteran asserts that he suffers from pancreatitis, erectile dysfunction and sleep apnea as a result of service, to include as secondary to his service-connected hypertension.  (See Hearing Transcript pp. 6, 20, 22).

A March 1988 STR noted that the Veteran had difficulty sleeping.  In an undated STR, the Veteran reported frequent trouble sleeping.  

A January 1999 treatment record reflects treatment for pancreatitis.  An August 2004 VA treatment record noted no spontaneous or provoked erection for about one year.  

An October 2005 VA treatment record reflects findings of chronic pancreatitis.  A February 2005 VA treatment diagnosed the Veteran with prostatitis.  A January 2006 VA treatment record noted a history of inflammatory pancreatic changes based on the October 2005 CT (computed tomography) scan.  

In an October 2005 VA treatment record, the Veteran reported having intermittent epigastric pain for several years.  He denied a history of pancreatitis.  The VA physician noted abnormal pancreas on CT "very likely due to recurring pancreatitis due to severe hyperlipidemia and ETOH [ethyl alcohol]."  Another CT scan showed normal abdomen and pelvis status post-cholecystectomy.  

A June 2006 private treatment record noted a history of pancreatitis due to gout, ETOH and hyperlipidemia.  A November 2010 VA treatment record noted that the Veteran was seen for erectile dysfunction.  The Veteran tested low for testosterone.  A December 2010 VA treatment record diagnosed hypogonadism. 

In a March 2011 VA examination, the Veteran reported a history of erectile dysfunction for the past 2 or 3 years.  The VA examiner opined that, because the Veteran's testosterone was low, it was the most likely cause of the erectile dysfunction.  

The VA examiner added that there was no medical evidence specific to the Veteran's case that showed erectile dysfunction was caused by either hypertension medication or degenerative disc disease.  There was also no evidence of these conditions during military service.

The VA examiner further stated that the erectile dysfunction was not caused by or the result of hypertension, degenerative disc disease of the lumbar spine or related medications.  

The VA examiner also stated that the Veteran had low testosterone level (.30 NG/DL), which was often accompanied by low sex drive, reduced frequency of sexual intercourse, or inability to maintain erections.  The examiner cited to the Textbook of Internal Medicine by Harrison's 17 Edition for support that hypogonadism caused erectile dysfunction not hypertension.

A March 2011 VA examination reported that sleep apnea had been diagnosed two years earlier.  The VA examiner noted that sleep apnea was caused by upper airway constriction during sleep and that patients who had sleep apnea had narrow upper airways while awake experienced falling muscle tone narrowing the airway causing apnea when asleep.  

The VA examiner stated that anatomical changes caused sleep apnea not hypertension.  The examiner cited the Textbook of Internal Medicine by Harrison's 17 Edition for support that it was the Veteran structural changes that caused the sleep apnea not hypertension.

During the recent hearing, the Veteran testified that he first started to have erectile dysfunction in 2005, as indicated on page 20 of the hearing transcript.  He also testified that he snored in service, as indicated on page 22 of the hearing transcript, and that he was taking six different medications, as indicated on page 8 of the hearing transcript.

After reviewing the record, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for pancreatitis, erectile dysfunction and sleep apnea.

As previously indicated, the service treatment records are negative for complaints or findings of pancreatitis, erectile dysfunction or sleep apnea. 

Although the medical evidence document the current diagnoses, none of the conditions is shown to be linked to an event or incident of the Veteran's service.

The VA examination report reflects that the health care provider thoroughly reviewed the record and was aware of the Veteran's treatment history as well as his contentions as to why he experienced his symptoms.  

Further, that opinion is explained and supported by the evidence of record.  The Court has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.   Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Moreover, the Veteran is not shown to have a medical background or to have submitted competent evidence to support his lay assertions as to these claimed conditions.   

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, it is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


Depressive Disorder

A careful review of the record shows that the Veteran was treated by VA in December 2008 for depression that was related to family stressors including economic concerns.  

When seen by VA in February 2009, the Veteran's chief complaint involved his family relationships as well as his financial difficulty.  He reported feeling depressed because he was helpless in trying to make things better for his family.  The diagnosis at that time was that of dysthymic disorder.  

When examined by VA in January 2011, the Veteran was noted to have developed depressive symptoms in 2007.  He reported that he had a good job until he lost it due to reinjuring his back.  It was noted that the Veteran had problems with his daily activities due to his service-connected back condition.  

The Axis I diagnosis was that of major depression, chronic, mild to moderate in severity.  The VA examiner opined that the Veteran's depression appeared to be "directly" related to his family relationships and the lack of respect/autonomy he had in his own home.  

While the VA examiner related the Veteran's depressive symptoms primarily to family issues and his reduced status in his home, the Board finds the opinion to be limited in its scope because it did not fully assess the Veteran's assertions of beginning to feel depressed after losing his job due to his service-connected back disability and the finding that his ability to perform daily activities was significantly impaired by the service-connected low back disability.  

To the extent that the evidence tends to link the onset of the Veteran's now chronic depression to a dramatic increase in the severity of the service-connected low back disability, the Board finds that the current depressive disorder as likely as not is the proximate result of incapacity caused by that service-connected disability.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the depressive disorder is warranted.  





ORDER

As new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been submitted to reopen the claim of service connection for a hiatal hernia, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

The claim of service connection for a cholesterol imbalance is denied by law.

Service connection for chronic pancreatitis is denied.

Service connection for erectile dysfunction is denied.

Service connection for sleep apnea is denied.  

Secondary service connection for a depressive disorder is granted.  


REMAND

With regard to the claims for increase, the Veteran reports that his service-connected back disability and hypertension have worsened since his last VA examination.  

The VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where the Veteran has reported a worsening in the disability since his last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Therefore, another VA examination and related development are required.

The Veteran also has not been afforded a VA examination to determine that nature and likely etiology of the claimed arthritis of the left leg, gout, diabetes mellitus, and hiatal hernia.  VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lay statements may also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In light of the alleged in-service injury, diagnoses, the Veteran's competency and the assertion of continuity, the above claims must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4) to resolve diagnosis(es) and etiology.

Significantly, a March 1988 STR noted complaints of "achy joints" and "nervous, worries, and difficulty sleeping."  It also was noted that the Veteran wore a left leg brace in 1985 after he fell on ice.  

In an undated STR, the Veteran reported having a history of swollen or painful joints; cramps in legs; frequent trouble sleeping; depression or excessive worry; and periods of unconsciousness.  He denied having arthritis, rheumatism, bursitis or sugar or albumin in urine.  

In a July 1988 VA examination, the Veteran reported that he slipped on snow, injured his left leg and was treated for a sprain.  The Veteran was diagnosed with arthralgias of the left leg.  

An August 1999 VA treatment record diagnosed the Veteran with a hernia.  An April 2001 VA treatment record diagnosed the Veteran with diabetes mellitus, type II and microalbuminuria.  A September 2001 VA treatment record noted left leg pain.  A September 2001 treatment records reflect complaints of arthritic leg pain and a negative depression screen.  A December 2009 VA examination for peripheral neuropathy diagnosed the Veteran with right S1 radiculopathy; diabetic polyneuropathy affecting sensory nerves; and left peroneal neuropathy.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran reports being diagnosed with a hiatal hernia within one year of service by a Dr. Soloft.  He further testified that he had records related to this, as indicated on pages 16 and 17 of the hearing transcript.  These records have yet to be associated with the claims file.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain information referable to VA and non-VA treatment rendered for his service-connected back disability and hypertension and the claimed arthritis of the left leg, gout, hiatal hernia and diabetes mellitus since service (i.e., Dr. Soloft).  After obtaining any necessary authorization, copies of all outstanding records should be requested from any identified treatment source and associated with the claims folder.  If any records sought are not obtained, the Veteran and his representative should be notified that the records were not obtained and informed as to any further action needed to be taken.  

2.  The RO then should schedule the Veteran for VA examinations in order to ascertain the current severity of the service-connected back disability and hypertension.  

The claims folder should be made available to the examiner(s) for review.  Any indicated testing also should be performed.  

The examiner(s) should elicit from the Veteran and record a complete clinical history.  

Detailed clinical findings should be recorded in order facilitate the rating of each service-connected disability in terms of the applicable criteria.  

3.  The RO also should schedule the Veteran for appropriate VA examinations to ascertain the current nature and likely etiology of the claimed arthritis of the left leg, gout, diabetes mellitus, and hiatal hernia.

The claims file and a copy of this remand will be made available to each examiner, and each should acknowledge receipt and review of these materials in any report generated.  

Each designated VA examiner should elicit from the Veteran and record a complete medical history as to the claimed condition.   

All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  

Each examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.

The designated VA examiner should offer an opinion as to whether it is at least as likely as not that any current left leg arthritis had its clinical onset during service or the first year thereafter or was due to the injury when the Veteran fell during service or another event or incident of the Veteran's period of active service.  

The designated VA examiner should offer an opinion as to whether it is at least as likely as not that any current gout had its clinical onset during service or the first year thereafter or was due to an event or incident of the Veteran's period of active service.  

The designated VA examiner should offer an opinion as to whether it is at least as likely as not that any current hiatal hernia had its clinical onset during service or the first year thereafter or was due to an event or incident of the Veteran's period of active service.  

The designated VA examiner should offer an opinion as to whether it is at least as likely as not any current diabetes mellitus had its clinical onset during the Veteran's period of active service or the first year thereafter.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must provide a reasoned explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

4.  After completing all indicated action, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


